

Exhibit 10.2
 
SUPPLEMENT
to the
Loan and Security Agreement
dated as of May 1, 2010
between
Oculus Innovative Sciences, Inc. (“Borrower”)
and
Venture Lending & Leasing V, Inc. (“Lender”)
 

--------------------------------------------------------------------------------



This is a Supplement identified in the document entitled Loan and Security
Agreement dated as of May 1, 2010, as the same may be amended, restated,
supplemented and modified from time to time (the “Loan and Security Agreement”),
by and between Borrower and Lender.  All capitalized terms used in this
Supplement and not otherwise defined in this Supplement have the meanings
ascribed to them in Article 10 of the Loan and Security Agreement, which is
incorporated in its entirety into this Supplement.  In the event of any
inconsistency between the provisions of that document and this Supplement, this
Supplement is controlling.


In addition to the provisions of the Loan and Security Agreement, the parties
agree as follows:


Part 1. - Additional Definitions:


“Commitment” Subject to the terms and conditions set forth in the Loan and
Security Agreement and this Supplement, Lender commits to make Growth Capital
Loans to Borrower up to the aggregate original principal amount of Three Million
Dollars ($3,000,000).  The Commitment shall be divided into two tranches in the
following amounts:  (i) Two Million Dollars ($2,000,000), which shall be
referred to herein as the “First Tranche” of the Commitment; and (ii) One
Million Dollars ($1,000,000), which shall be referred to herein as the “Second
Tranche” of the Commitment.


“Designated Rate”:  The Designated Rate for each Loan shall be a fixed rate of
interest per annum equal to the Prime Rate as published on the Business Day on
which Lender prepares the Note for such Loan, plus six and three-quarters of one
percent (6.75%); provided, however, that in no event shall the Designated Rate
for a Loan be less than ten percent (10.00%).


“Final Payment”: Each Growth Capital Loan shall have a Final Payment equal to
six and 617/1000 percent (6.617%) of the original principal amount of such
Growth Capital Loan.


“Growth Capital Loan” means any Loan requested by Borrower and funded by Lender
under its Commitment for general corporate purposes of Borrower.  Growth Capital
Loans are sometimes referred to herein individually as a “Loan” or collectively
as “Loans”.


“Interest-Only Rate”:  The Interest-Only Rate for each Loan shall be a fixed
rate of interest per annum equal to ten percent (10.00%).


“Interim Rate”:  The Interim Rate for each Loan shall be a fixed rate of
interest per annum equal to thirteen percent (13.00%).


“Loan Commencement Date” means, with respect to a Loan, (i) the first day of the
first full calendar month following the Borrowing Date of such Loan if such
Borrowing Date is not the first day of a month; or (ii) the same day as the
Borrowing Date if the Borrowing Date is the first day of a month.


“Prime Rate” means the “prime rate” of interest, as published from time to time
by The Wall Street Journal in the “Money Rates” section of its Western Edition
newspaper.

 
 

--------------------------------------------------------------------------------

 


“Termination Date”: The Termination Date is the earlier of (i) the date Lender
may terminate making Loans or extending other credit pursuant to the rights of
Lender under Article 7 of the Loan and Security Agreement, or (ii) (A) with
respect to the First Tranche of the Commitment, the earlier of (x) two (2)
Business Days following the Closing Date or (y) May 1, 2010; and (B) with
respect to the Second Tranche of the Commitment, November 30, 2010.


“Threshold Amount” means Fifty Thousand Dollars ($50,000).


Part 2. - Additional Covenants and Conditions:


1.           Growth Capital Loan Facility.


(a)           Funding of Growth Capital Loan under First Tranche of
Commitment. Subject to the terms and conditions of the Loan and Security
Agreement and this Supplement, Lender agrees to make a Growth Capital Loan to
Borrower under the First Tranche of the Commitment from the Closing Date up to
and including the applicable Termination Date in an original principal amount
equal to but not exceeding the First Tranche of the Commitment.


(b)           Funding of Growth Capital Loan under Second Tranche of Commitment;
Additional Condition Precedent Regarding Second Tranche.  In addition to the
satisfaction of all the other conditions precedent specified in Article 4.2 of
the Loan and Security Agreement and this Supplement, Lender’s obligation to fund
the Growth Capital Loan under the Second Tranche of the Commitment is subject to
receipt by Lender of evidence satisfactory to it, as determined by Lender in its
reasonable judgment, that Borrower has achieved certain financial milestones, as
determined by  Borrower and Lender on the date hereof (the “Second Tranche
Milestone”).  Subject to the foregoing and the other conditions precedent
specified in Article 4.2 of the Loan and Security Agreement and this Supplement,
Lender agrees to make a Growth Capital Loan to Borrower under the Second Tranche
of the Commitment on from and after the date Borrower satisfies the Second
Tranche Milestone up to and including the applicable Termination Date in an
original principal amount equal to but not exceeding the Second Tranche of the
Commitment.


(c)           Minimum Funding Amount; Maximum Number of Borrowing
Requests.  Except to the extent the remaining Commitment is a lesser amount,
each Growth Capital Loan requested by Borrower to be made on a single Business
Day shall be for a minimum original principal amount of One Hundred Thousand
Dollars ($100,000).  Borrower shall not submit a Borrowing Request more
frequently than once each month.


(d)           Repayment of Growth Capital Loans Funded Under the First
Tranche.  Principal of and interest on the Growth Capital Loan funded under the
First Tranche of the Commitment shall be payable as set forth in a Note
evidencing such Loan (substantially in the form attached hereto as Exhibit
“A-1”), which Note shall provide substantially as follows:  principal and
interest at the Designated Rate shall be fully amortized over a period of thirty
(30) months in equal, monthly installments commencing after an eight (8) month
period of interest-only payments at the Interest-Only Rate.  In particular, on
May 1, 2010, Borrower shall pay to Lender the first interest-only installment at
the Interest-Only Rate, in advance, on the outstanding principal balance of the
Note evidencing the Loan for the month of May, 2010.  Commencing on June 1, 2010
and continuing on the first day of the month for seven months thereafter,
Borrower shall pay interest at the Interest-Only Rate, in advance, on the
outstanding principal balance of the Loan evidenced by such Note for the ensuing
month.  Commencing on January 1, 2011 and continuing on the first day of each
consecutive calendar month thereafter, principal and interest at the Designated
Rate shall be payable, in advance, in 30 equal consecutive monthly installments.
Borrower shall pay the Final Payment on the same date that the final
amortization payment is due and payable.  For purposes of illustration and not
of limitation, attached hereto as  Exhibit “H” is an Amortization Schedule that
describes the repayment term of the Loan based upon the facts set forth therein
for purposes of such illustration.

 
2

--------------------------------------------------------------------------------

 


(e)           Repayment of Growth Capital Loan Funded Under the Second
Tranche.  Principal of and interest on the Growth Capital Loan funded under the
Second Tranche of the Commitment shall be payable as set forth in a Note
evidencing such Loan (substantially in the form attached hereto as Exhibit
“A-2”), which Note shall provide substantially as follows:  principal and
interest at the Designated Rate shall be fully amortized over a period of thirty
(30) months in equal, monthly installments, commencing after a six (6) month
period of interest-only payments at the Interest-Only Rate.  In particular, on
the Borrowing Date applicable to such Growth Capital Loan, Borrower shall pay to
Lender:  (i) if the Borrowing Date is earlier than the Loan Commencement Date,
interest only at the Interim Rate, in advance, on the outstanding principal
balance of the Growth Capital Loan for the period from the Borrowing Date
through the last day of the calendar month in which such Borrowing Date occurs,
and (ii) a first (1st) interest only installment at the Interest-Only Rate, in
advance, on the outstanding principal balance of the Note for the ensuing
month.  Commencing on the first day of the second full month after the Borrowing
Date and continuing on the first day of the third, fourth, fifth and sixth full
months after the Borrowing Date, Borrower shall pay interest at the
Interest-Only Rate, in advance, on the outstanding principal balance of the Loan
evidenced by such Note for the ensuing month.  Commencing on the first day of
the seventh full month after the Borrowing Date and continuing on the first day
of each consecutive calendar month thereafter, principal and interest at the
Designated Rate shall be payable, in advance, in 30 equal consecutive monthly
installments.  Borrower shall pay the Final Payment to Lender on the date on
which the final amortization payment is due and payable.


2.           Prepayment of Loans.  No Loan may be voluntarily prepaid except as
provided in this Section 2.


(a)           Prepayment Generally.  Borrower may voluntarily prepay all, but
not less than all, Loans in whole, but not in part, at any time by tendering to
Lender cash payment in respect of such Loans in an amount equal to the sum
of:  (i) all accrued and unpaid interest on such Loans as of the date of
prepayment; (ii) all outstanding principal balances of such Loans as of the date
of prepayment; (iii) the undiscounted Final Payment(s); and (iv) an amount equal
to the total amount of all of the interest that would have accrued and been
payable from the date of prepayment through the stated maturity of the Loans had
they remained outstanding and been paid in accordance with the terms of the
related Note(s).


(b)           Prepayment After December 31, 2011.  Notwithstanding anything to
the contrary in Section 2(a), at any time after December 31, 2011, provided that
no Default or Event of Default has occurred and is continuing, Borrower may
voluntarily prepay all, but not less than all, Loans in whole, but not in part,
by tendering to Lender payment in respect of such Loans in an amount equal to
the sum of:  (i) the amounts indicated in Part 2, Sections 2(a)(i), (a)(ii) and
(a)(iii) above, plus (ii) an amount equal to eighty five percent (85%) of the
amount indicated in Part 2, Section 2(a)(iv) above.


3.           Special Provisions Relating to Lien on Intellectual Property; Scope
of Collateral Security for Loans; Negative Pledge on Intellectual Property.


(a)           Initial Exclusion of Intellectual Property from “Collateral”.  In
reliance on Borrower’s covenant in Section 6.2 of the Loan and Security
Agreement to keep all of its Intellectual Property assets free and clear of
Liens other than as set forth in Section 6.2 of the Loan and Security Agreement,
Lender has agreed, subject to the provisions of this Supplement, to exclude
Intellectual Property from the Collateral over which Borrower has granted to
Lender a Lien to secure the Obligations; provided that Collateral shall include
Accounts and General Intangibles that consist of rights to payment and proceeds
from the sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “IP Rights to Payment”); and further provided, that
if at any time while the Obligations are outstanding a judicial authority
(including a U.S. Bankruptcy Court) that has or would have jurisdiction over
Borrower determines that a security interest in Intellectual Property is
necessary to the creation or perfection of the Liens in the IP Rights to
Payment, then the Collateral shall automatically, retroactive to the Closing
Date, include the Intellectual Property solely to the extent necessary to permit
perfection of Lender’s Lien in the IP Rights to Payment.  Consistent with the
foregoing, notwithstanding anything to the contrary in Section 2.10 of the Loan
and Security Agreement, or in the definition of “Collateral” or elsewhere in
Article 10 of the Loan and Security Agreement, Borrower’s initial grant and the
perfection of Lender’s security interests in Borrower’s assets as security for
the Obligations and the definition of “Collateral” shall be limited to the
following:

 
3

--------------------------------------------------------------------------------

 


“Collateral” means all of Borrower’s right, title and interest in and to the
following property, whether now owned or hereafter acquired and wherever
located: (a) all Receivables; (b) all Equipment; (c) all Fixtures; (d) all
General Intangibles (subject to the exclusion described below with respect to
Intellectual Property); (e) all Inventory; (f) all Investment Property; (g) all
Deposit Accounts; (h) all Shares; (i) all other Goods and personal property of
Borrower (subject to the exclusion described below with respect to Intellectual
Property), whether tangible or intangible and whether now or hereafter owned or
existing, leased, consigned by or to, or acquired by, Borrower and wherever
located; (j) all Records; and (k) all Proceeds of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of each of the foregoing, subject to limitations and exclusions set
forth in any Supplement.  Notwithstanding the foregoing, the Collateral shall
not include Intellectual Property; provided, however, that the Collateral shall
include all Accounts and General Intangibles that consist of rights to payment
and proceeds from the sale, licensing or disposition of all or any part, or
rights in, the Intellectual Property (the “IP Rights to Payment”); provided,
further, that if at any time while the Obligations are outstanding a judicial
authority (including a U.S. Bankruptcy Court) that has or would have
jurisdiction over Borrower determines that a security interest in the
intellectual property is necessary to the creation or perfection of Lender’s
Lien in the IP Rights to Payment, then the Collateral shall automatically,
retroactive to the Closing Date, include the Intellectual Property solely to the
extent necessary to permit perfection of Lender’s security interest in the IP
Rights to Payment.


(b)           IP Lien Upon Reduced Liquidity; Release of IP Lien.  If during a
period in which a Loan is outstanding Borrower’s Remaining Months Liquidity
(hereinafter defined) drops below 6 months or an Event of Default occurs, then
Borrower agrees that the definition of Collateral in Article 10 of the Loan and
Security Agreement shall be amended automatically and immediately, without any
further action or writing required by the parties, to read as stated in Article
10 of the Loan and Security Agreement without reference to Section 3(a) above,
such that all of Borrower’s Intellectual Property then owned and thereafter
arising or acquired becomes part of the Collateral for all purposes of the Loan
and Security Agreement and the other Loan Documents.  In connection therewith:
(A) Lender may file an amendment to any previously filed UCC-1 financing
statement, and/or a new UCC-1 financing statement, as applicable, to reflect the
broader scope of the Collateral to cover Intellectual Property; and (B) Borrower
shall execute and deliver, at Borrower’s sole cost and expense, all documents
and instruments reasonably necessary to perfect such Lien, including an
Intellectual Property Security Agreement, substantially the form attached hereto
as Exhibit “G”.


If at any time after Lender’s Lien includes Intellectual Property Borrower
completes an additional equity financing of at least Six Million Dollars
($6,000,000) that funds Borrower for at least twelve (12) months, then so long
as no Event of Default has occurred and is then continuing, Lender agrees upon
written request of the Borrower that Lender shall release its Lien with respect
to that portion of the Collateral consisting of Intellectual Property, and upon
such release of Lien the provisions of Section 3(a) above shall become
applicable.


(c)           Reporting.  Borrower agrees that it shall immediately notify
Lender if Borrower’s Remaining Months Liquidity has dropped below 6 months or an
Event of Default occurs.  Borrower further agrees to include a calculation of
Remaining Months Liquidity as part of each Compliance Certificate furnished to
Lender pursuant to Section 5.2(c) of the Loan and Security Agreement; provided,
however, that the inclusion of any such calculation shall not affect Borrower’s
obligations pursuant to the previous sentence.

 
4

--------------------------------------------------------------------------------

 

“Remaining Months Liquidity” means, as of any date of determination, the number
of months equal to (x) Unrestricted Cash (hereinafter defined), divided by (y)
Borrower’s average monthly net cash expenditures (including Loan repayments)
during the 5 months immediately preceding the date of determination; and
“Unrestricted Cash” means, as of any date of determination, Borrower’s cash on
hand (which shall include the proceeds of any Loans) and Cash Equivalents
(hereinafter defined) which are not subject to any Liens, other than Permitted
Liens.  “Cash Equivalents” means, as of any date of determination, the following
assets or rights of Borrower: (i) marketable direct obligations issued or
unconditionally guaranteed by the United States government having maturities of
not more than 12 months from the date of acquisition; and (ii) domestic
certificates of deposit and time deposits having maturities of not more than 12
months from the date of acquisition, and overnight bank deposits, in each case
issued by a commercial bank organized under the laws of the United States or any
state thereof which at the time of acquisition are rated A-1 or better by
Standard & Poor’s Corporation (or equivalent), and not subject to any offset
rights in favor of such bank arising from any banking relationship with such
bank.


4.           Forbearance of Exercise of Remedies Against Intellectual Property.


(a)           Notwithstanding anything to the contrary contained in Article 7
and 8 of the Loan and Security Agreement or elsewhere in the Loan Documents
(including any Intellectual Property Security Agreement hereafter executed and
delivered by Borrower pursuant to Section 3 above), following the occurrence and
during the continuance of an Event of Default, other than an Event of Default
under Section 7.1(c)(ii) or an Event of Default under Section 7.1(f) of the Loan
and Security Agreement, if at such time Lender has a Lien over Borrower’s
Intellectual Property, Lender agrees to forbear from selling, leasing, licensing
or otherwise disposing of any Collateral comprising Intellectual Property
(“Intellectual Property Collateral”) for a period of up to sixty (60) days after
the occurrence of such Event of Default (such period being referred to herein as
a “Forbearance Period”), provided that at all times during the Forbearance
Period:


(i)           Borrower shall continue to have a duly constituted and acting
board of directors, and executive management actively involved in Borrower’s
operations who have not resigned their positions;


(ii)          Borrower is able to demonstrate to Lender that Borrower is
exercising on a continuous and diligent basis reasonable commercial efforts to
resolve such Event of Default or consummate a financing or other transaction
that will enable it to satisfy and discharge its Obligations to Lender;


(iii)         Borrower shall cooperate with Lender in its exercise of rights
under Sections 5.3 and 5.9(a) of the Loan and Security Agreement;


(iv)         No Insolvency Proceeding is commenced by or against Borrower; and


(v)          No Person who holds or acquires a Lien on or against all or any
material portion of the Intellectual Property Collateral actually exercises
foreclosure or similar remedies against such property.


Subject to paragraph (b) below, upon the non-occurrence of any of the events
under clauses (i) through (v) above, the Forbearance Period shall immediately
and automatically terminate and Lender may thereupon commence, continue and
complete any exercise of its rights and remedies against Intellectual Property
Collateral, all as provided in the Loan Documents and under applicable law.

 
5

--------------------------------------------------------------------------------

 

(b)  If during the Forbearance Period, Lender proposes or arranges a private or
public sale of all or a material portion of the Intellectual Property Collateral
(which sale shall not be consummated during the Forbearance Period), Lender
shall give notice of such proposed sale to Borrower, including notice of the
minimum price to be paid or bid in such sale.  If Borrower’s Board of Director
determines in good faith that the proposed sale would not be commercially
reasonable, then Borrower may, within five (5) Business Days of receipt of the
initial notice from Lender, deliver a written objection, following which the
parties agree to meet promptly and to confer in good faith to resolve any
disagreements as to value or the proposed sale.  Unless the parties have
otherwise agreed as a result of such meet-and-confer, Borrower shall obtain, at
its sole expense, within thirty (30) days after the initial notice from Lender,
a written appraisal of the orderly liquidation value of the Intellectual
Property, prepared by a recognized, independent appraiser with experience
evaluating similar types of property (in which event, the 60-day limitation on
the Forbearance Period shall be extended if, and only as, necessary to afford
Borrower the full thirty (30) days to obtain such appraisal).  If such appraisal
is not timely delivered, or if the value concluded by the independent appraisal
is not more than one hundred twenty percent (120%) of the minimum price or bid
in any transaction proposed by Lender for the same Intellectual Property
Collateral, then Lender may proceed with the proposed transaction (but not
sooner than 60 days after the occurrence of an Event of Default unless Borrower
approves otherwise) on price terms not materially more favorable to the
transferee than originally proposed by Lender.  If the value concluded by the
independent appraisal is more than one hundred twenty percent (120%) of the
minimum price or bid in any transaction proposed by Lender, then the 60-day
limitation on the Forbearance Period (as may have been extended for the
appraisal as aforesaid) shall be extended and the parties shall cooperate with
one another to realize the higher valuation, provided that if the Forbearance
Period (as so extended) terminates for any reason other than that set forth in
clause (ii) of paragraph (a) above, Lender may thereupon commence, continue and
complete any exercise of its rights and remedies against Intellectual Property
Collateral, all as provided in the Loan Documents and under applicable law, and
in all events, Lender shall be free to enforce such rights and remedies and
complete one or more sales or other dispositions of the Intellectual Property
after the earlier of (i) one hundred twenty (120) days after the occurrence of
the Event of Default, or (ii) sixty (60) days after the delivery of the
appraisal report to Borrower.


(c)  At any time during the Forbearance Period, Lender will discontinue and
forbear from enforcing its rights and remedies against the Collateral upon
tender to Lender by Borrower or by another Person for its account all amounts
payable under Section 2(a) of Part 2 hereunder.


5.           Issuance of Warrant.  As additional consideration for the making of
the Commitment, Lender has earned and is entitled to receive immediately upon
the execution of the Loan and Security Agreement and this Supplement, a warrant
instrument issued by Borrower substantially in the form attached hereto as
Exhibit “D” (the “Warrant”).  Borrower acknowledges that Lender has assigned its
rights to receive the Warrant to its parent, Venture Lending & Leasing V, LLC
(“LLC”).  In connection therewith, Borrower shall issue the Warrant directly to
LLC.  Upon request of Borrower, Lender shall furnish to Borrower a copy of the
agreement in which Lender assigned the Warrant to LLC.


6.           Commitment Fee.  As an additional condition precedent under Section
4.1 of the Loan and Security Agreement, Lender shall have completed to its
satisfaction its due diligence review of Borrower’s business and financial
condition and prospects and Lender’s investment committee shall have approved
its Commitment.  If this condition is not satisfied, the Thirty Thousand Dollar
($30,000) commitment fee (the “Commitment Fee”) previously paid by Borrower
shall be refunded.  Lender agrees that with respect to each Loan advanced by it
under the Commitment, on the Borrowing Date applicable to such Loan, Lender
shall credit against the payments due from Borrower on such date in respect of
such Loan an amount equal to the product of Thirty Thousand Dollars ($30,000)
and a fraction, the numerator of which is the principal amount of such Loan and
the denominator of which is Three Million Dollars ($3,000,000), until the
aggregate amount of such credits equals but does not exceed Thirty Thousand
Dollars ($30,000).  Except as set forth in this section, the Commitment Fee is
not refundable.


7.           Documentation Fee Payment.  Pursuant to Section 9.8(a) of the Loan
and Security Agreement Borrower shall pay Lender, on demand, the total amount of
Lender’s actual costs and expenses incurred in connection with the preparation
and negotiation of the Loan Documents, including reasonable legal fees not to
exceed $15,000 and Lender’s actual costs and filing fees related to perfection
of its Liens.


8.           Borrower’s Account and Wire Transfer Instructions.  Borrower’s
Primary Operating Account and Wire Transfer Instructions shall be provided to
Lender on or prior to the Closing Date.

 
6

--------------------------------------------------------------------------------

 


9.           Debits to Account for ACH Transfers.  For purposes of Section 2.2
and 5.10 of the Loan and Security Agreement, Borrower’s Primary Operating
Account shall be the bank account set forth in Section 8 above.  Borrower hereby
agrees that Loans will be advanced to the account specified above and regularly
scheduled monthly payments of principal and interest and any Final Payments will
be automatically debited from the same account.


Part 3. - Additional Representations:


Borrower represents and warrants that as of the Closing Date and each Borrowing
Date:


 
a)
Its chief executive office is located at: 1129 North McDowell Boulevard,
Petaluma, CA 94954.



 
b)
Its chief executive office is located at: 1129 North McDowell Blvd., Petaluma,
CA 94954



 
c)
Its Equipment is located at:  1129 North McDowell Blvd., Petaluma, CA 94954



 
d)
Its Records are located at:  1129 North McDowell Blvd., Petaluma, CA 94954



 
e)
Its Inventory is located at 1129 North McDowell Blvd., Petaluma, CA 94954, and
at various distributor warehouse sites and at the Borrowers’ premises, as
referenced below.



 
f)
In addition to its chief executive office, Borrower maintains offices or
operates its business at the following locations:



Aquamed Technologies
1129 N. McDowell Blvd.
Petaluma, CA 94954
USA


MicroMed Laboratories, Inc.
1129 N. McDowell Blvd.
Petaluma, CA 94954
USA


L3 Pharmaceuticals, Inc.
1129 N. McDowell Blvd.
Petaluma, CA 94954
USA


Oculus Technologies of Mexico S.A. de C.V.
Industria Vidriera 81
Fracc Industrial Zapopan Norte
Zapopan, Jalisco
México
45130 (manufacturing and administration)


Pedro Martinez Rivas 861
Parque Industrial Belenes Norte
Zapopan, Jalisco
México
45150 (warehouse)

 
7

--------------------------------------------------------------------------------

 


Oculus Innovative Sciences Netherlands B.V.
Nusterweg 123
6136 KT  Sittard
P.O. Box 5056
6130 PB  Sittard
The Netherlands


 
g)
Other than its full corporate name, Borrower has conducted business using the
following trade names or fictitious business names: Micromed Laboratories



 
h)
Borrower’s Federal Tax I.D. number is: 680423298



 
i)
Borrower’s Delaware state corporation I.D. number is: 4254674



 
j)
Borrower is a majority owner of or in a control relationship with the following
business entities:



Aquamed Technologies
1129 N. McDowell Blvd.
Petaluma, CA 94954
USA


MicroMed Laboratories, Inc.
1129 N. McDowell Blvd.
Petaluma, CA 94954
USA
(corporation formed but shares not yet issued)


L3 Pharmaceuticals, Inc.
1129 N. McDowell Blvd.
Petaluma, CA 94954
USA
(corporation formed but shares not yet issued)


Oculus Technologies of Mexico S.A. de C.V.
Industria Vidriera 81
Fracc Industrial Zapopan Norte
Zapopan, Jalisco
México
45130


Oculus Innovative Sciences Netherlands B.V.
Nusterweg 123
6136 KT  Sittard
P.O. Box 5056
6130 PB  Sittard
The Netherlands


 
k)
Borrower’s Deposit and Securities Accounts:  Including the Primary Operating
Account identified in Part 2, Section 8, it maintains certain Deposit Accounts
and investment/securities accounts, which shall be provided to Lender on or
prior to the Closing Date.


 
8

--------------------------------------------------------------------------------

 
 
Exhibit 10.2
   
[Signature page to Supplement]


IN WITNESS WHEREOF, the parties have executed this Supplement as of the date
first above written.



 
BORROWER:
     
OCULUS INNOVATIVE SCIENCES, INC.
     
By:
/s/ Robert E. Miller
   
Name:
Robert E. Miller
 
Title:
Chief Financial Officer



Address for Notices:
1129 North McDowell Boulevard
 
Petaluma, CA  94954

 
Attn:
  Victoria Covel
 

 
Fax #
   707-282-0551
 

 
Phone #
    707-283-0550
 




 
LENDER:
     
VENTURE LENDING & LEASING V, INC.
     
By:
  /s/ Maurice Werdegar
   
Name:
Maurice Werdegar
 
Title:
President and CEO



Address for Notices:
2010 North First Street, Suite 310
 
San Jose, California 95131
 
Attn:  Chief Financial Officer
 
Fax # 408-436-8625
 
Phone # 408-436-8577


 

--------------------------------------------------------------------------------

 

EXHIBIT “A-1”


FORM OF PROMISSORY NOTE
FIRST TRANCHE


[Note No. X-XXX]


$____________________
____________________, 2010
 
San Jose, California



The undersigned (“Borrower”) promises to pay to the order of VENTURE LENDING &
LEASING V, INC., a Maryland corporation (“Lender”) at its office at 2010 North
First Street, Suite 310, San Jose, California 95131, or at such other place as
Lender may designate in writing, in lawful money of the United States of
America, the principal sum of ______________________________ Dollars
($__________), with interest thereon from the date hereof until maturity,
whether scheduled or accelerated, at a fixed rate per annum equal to [the Prime
Rate as published on the Business Day on which Lender prepares this Note plus
6.75%, but in no event less than 10.00%] (the “Designated Rate”), except as
otherwise provided herein, according to the payment schedule described herein,
and a Final Payment in the sum of [6.617% of face amount] Dollars
($____________) payable on the date set forth below.


This Note is one of the Notes referred to in, and is entitled to all the
benefits of, a Loan and Security Agreement dated as of May 1, 2010, between
Borrower and Lender (as amended, restated and supplemented from time to time,
the “Loan Agreement”).  Each capitalized term not otherwise defined herein shall
have the meaning set forth in the Loan Agreement.  The Loan Agreement contains
provisions for the acceleration of the maturity of this Note upon the happening
of certain stated events.


Principal of and interest on this Note shall be payable as follows:


On May 1, 2010, Borrower shall pay  interest only at a fixed rate per annum
equal to 10.00% (the “Interest-Only Rate”), in advance, on the outstanding
principal balance of this Note in the amount of $_____________ for the month of
May, 2010.


Commencing on  June 1, 2010 and continuing on the first day of each month for
seven months thereafter, Borrower shall make payments, in advance, of interest
only at the Interest-Only Rate on the outstanding principal balance of this Note
in the amount of $_____________ each.


Commencing on January 1, 2011, and continuing on the first day of each
consecutive month thereafter, principal and interest at the Designated Rate
shall be payable, in advance, in thirty (30) equal consecutive installments of
_________________________________ Dollars ($__________) each.


The Final Payment and any unpaid expenses, fees, interest and principal shall be
due and payable on June 1, 2013.


This Note may be voluntarily prepaid only as permitted under Section 2 of Part 2
of the Supplement to the Loan Agreement.


Any unpaid payments of principal or interest on this Note shall bear interest
from their respective maturities, whether scheduled or accelerated, at a rate
per annum equal to the Default Rate.  Borrower shall pay such interest on
demand.

 

--------------------------------------------------------------------------------

 


Interest, charges and fees shall be calculated for actual days elapsed on the
basis of a 360-day year, which results in higher interest, charge or fee
payments than if a 365-day year were used.  In no event shall Borrower be
obligated to pay interest, charges or fees at a rate in excess of the highest
rate permitted by applicable law from time to time in effect.


If Borrower is late in making any payment under this Note by more than five (5)
business days, Borrower agrees to pay a “late charge” of five percent (5%) of
the installment due, but not less than fifty dollars ($50.00) for any one such
delinquent payment.  This late charge may be charged by Lender for the purpose
of defraying the expenses incidental to the handling of such delinquent
amounts.  Borrower acknowledges that such late charge represents a reasonable
sum considering all of the circumstances existing on the date of this Note and
represents a fair and reasonable estimate of the costs that will be sustained by
Lender due to the failure of Borrower to make timely payments.  Borrower further
agrees that proof of actual damages would be costly and inconvenient.  Such late
charge shall be paid without prejudice to the right of Lender to collect any
other amounts provided to be paid or to declare a default under this Note or any
of the other Loan Documents or from exercising any other rights and remedies of
Lender.


This Note shall be governed by, and construed in accordance with, the laws of
the State of California without reference to its conflict of laws principles.



 
OCULUS INNOVATIVE SCIENCES, INC.
       
By:
   
Name:
   
Its:
 


 

--------------------------------------------------------------------------------

 

EXHIBIT “A-2”


FORM OF PROMISSORY NOTE
SECOND TRANCHE


[Note No. X-XXX]


$____________________
____________________, 2010
 
San Jose, California



The undersigned (“Borrower”) promises to pay to the order of VENTURE LENDING &
LEASING V, INC., a Maryland corporation (“Lender”) at its office at 2010 North
First Street, Suite 310, San Jose, California 95131, or at such other place as
Lender may designate in writing, in lawful money of the United States of
America, the principal sum of ______________________________ Dollars
($__________), with interest thereon from the date hereof until maturity,
whether scheduled or accelerated, at a fixed rate per annum equal to [the Prime
Rate as published on the Business Day on which Lender prepares this Note plus
6.75%, but in no event less than 10.00%] (the “Designated Rate”), except as
otherwise provided herein, according to the payment schedule described herein,
and a Final Payment in the sum of [6.617% of face amount] Dollars
($____________) payable on the date set forth below.


This Note is one of the Notes referred to in, and is entitled to all the
benefits of, a Loan and Security Agreement dated as of May 1, 2010, between
Borrower and Lender (as amended, restated and supplemented from time to time,
the “Loan Agreement”).  Each capitalized term not otherwise defined herein shall
have the meaning set forth in the Loan Agreement.  The Loan Agreement contains
provisions for the acceleration of the maturity of this Note upon the happening
of certain stated events.


Principal of and interest on this Note shall be payable as follows:


On the Borrowing Date, Borrower shall pay [(i) if the Borrowing Date is not the
first day of the month:  interest only at a fixed rate per annum equal to
13.00%, in advance, on the outstanding principal balance of this Note for the
period from the Borrowing Date through    [the last day of the same month]___;
and (ii)] interest only at a fixed rate per annum equal to 10.00% (the
“Interest-Only Rate”), in advance, on the outstanding principal balance of this
Note in the amount of $_____________ for the month of [date of first regular
interest only installment].


Commencing on the first day of the second full month after the Borrowing Date,
and continuing on the first day of the third, fourth, fifth and sixth months
thereafter, Borrower shall make payments, in advance, of interest only at the
Interest-Only Rate on the outstanding principal balance of this Note in the
amount of $_____________ each.


Commencing on [the first day of the seventh full month after the Borrowing
Date], and continuing on the first day of each consecutive month thereafter,
principal and interest at the Designated Rate shall be payable, in advance, in
thirty (30) equal consecutive installments of _________________________________
Dollars ($__________) each.


The Final Payment and any unpaid expenses, fees, interest and principal shall be
due and payable on [the same date of the last amortized payment].

 

--------------------------------------------------------------------------------

 


This Note may be voluntarily prepaid only as permitted under Section 2 of Part 2
of the Supplement to the Loan Agreement.


Any unpaid payments of principal or interest on this Note shall bear interest
from their respective maturities, whether scheduled or accelerated, at a rate
per annum equal to the Default Rate.  Borrower shall pay such interest on
demand.


Interest, charges and fees shall be calculated for actual days elapsed on the
basis of a 360-day year, which results in higher interest, charge or fee
payments than if a 365-day year were used.  In no event shall Borrower be
obligated to pay interest, charges or fees at a rate in excess of the highest
rate permitted by applicable law from time to time in effect.


If Borrower is late in making any payment under this Note by more than five (5)
business days, Borrower agrees to pay a “late charge” of five percent (5%) of
the installment due, but not less than fifty dollars ($50.00) for any one such
delinquent payment.  This late charge may be charged by Lender for the purpose
of defraying the expenses incidental to the handling of such delinquent
amounts.  Borrower acknowledges that such late charge represents a reasonable
sum considering all of the circumstances existing on the date of this Note and
represents a fair and reasonable estimate of the costs that will be sustained by
Lender due to the failure of Borrower to make timely payments.  Borrower further
agrees that proof of actual damages would be costly and inconvenient.  Such late
charge shall be paid without prejudice to the right of Lender to collect any
other amounts provided to be paid or to declare a default under this Note or any
of the other Loan Documents or from exercising any other rights and remedies of
Lender.


This Note shall be governed by, and construed in accordance with, the laws of
the State of California without reference to its conflict of laws principles.



 
OCULUS INNOVATIVE SCIENCES, INC.
     
By:
   
Name:
   
Its:
 


 

--------------------------------------------------------------------------------

 